Citation Nr: 0216710	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating action of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for post-traumatic stress disorder (PTSD).  


REMAND

The veteran filed his initial claim seeking entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
in May 2000.  In July 2000, the RO denied the claim as "not 
well grounded".  The veteran filed a timely notice of 
disagreement.  

In April 2001, the veteran was advised of the change to the 
law brought about by passage of the Veterans Claims 
Assistance Act.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The Act and 
the implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.  

As part of the April 2001 notice to the veteran, he was 
specifically advised of the need to produce lay or medical 
evidence of a current disability of PTSD.  There was no 
response from the veteran.  The Board takes this opportunity 
to advise the veteran of the importance of submitting 
evidence in support of his claim.  

In May 2001, prior to the issuance of the statement of the 
case, the veteran was afforded a VA examination.  The 
examiner opined that while the veteran suffered from a 
dysthymic disorder, he did not have PTSD.  This opinion, 
however, was based upon a history provided by the veteran and 
a mental status evaluation.  The examiner did not review the 
claims folder as it was unavailable.

In a July 2001 rating action, service connection for PTSD was 
again denied.  The denial was based upon the absence of a 
current diagnosis of PTSD.  Additionally, however, the RO 
denied entitlement to service connection for dysthymia.  In 
March 2002, the RO issued a statement of the case addressing 
the claims for both PTSD and dysthymic disorder.  Thereafter, 
in March 2002, the veteran filed a timely appeal as to the 
issues listed on the statement of the case.  

The claims adjudication process is a chronological process 
which requires that a statement of the case be issued only 
after the filing of a notice of disagreement.  See 38 C.F.R. 
§ 19.26 (2002).  The Board takes this opportunity to note 
that it may only exercise jurisdiction over an issue after an 
appellant has filed a timely notice of disagreement, the RO 
has issued a statement of the case and the veteran's filing 
of a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  

In this case, the Board interprets the veteran's March 2002 
notice of appeal as noting disagreement with the July 2001 
rating decision denying service connection for a dysthymic 
disorder.  As such, in accordance with the statutorily 
prescribed chronological order, the appellant is now entitled 
to the issuance of a statement of the case addressing the 
issue of entitlement to service connection for a dysthymic 
disorder.  Therefore, the Board is obligated to remand this 
issue under the doctrine announced in Manlincon v. West, 12 
Vet. App. 238 (1999).

Additionally, as noted above, the examiner at the May 2001 VA 
examination indicated that the claims file had not been 
reviewed.  The duty to assist, as provided for in 38 U.S.C.A. 
§ 5107(a), has been interpreted to require providing the 
veteran with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  Clinical data that 
takes into account both prior and recent medical treatment is 
needed to ensure that the evaluation of the veteran's 
disability is a fully informed one.  38 C.F.R. § 4.1 (2002).  
In this case, it is well to note that the veteran served in 
combat in Vietnam as an infantry unit commander and was the 
recipient of several awards for combat service.  

Accordingly, the case is remanded for the following 
development:

1.  The RO should issue a statement of 
the case addressing the denial of service 
connection for dysthymic disorder.  The 
veteran is hereby notified that he must 
file a timely substantive appeal in order 
to perfect an appeal on the issue of 
entitlement to service connection for 
dysthymia.

2.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who have 
treated him for a psychiatric disorder, 
to include PTSD and dysthymia since 
separation from service.  The RO should 
again notify the veteran of the 
importance of submitting competent lay or 
medical evidence showing a current 
diagnosis of PTSD.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.

3.  The claims folder should then be 
returned to the examiner who conducted 
the VA examination in May 2001.  After a 
careful review of the claims folder, the 
examiner should indicate whether his 
opinion has changed regarding any 
diagnosed psychiatric condition, to 
include PTSD and dysthymic disorder.  The 
examiner should also offer an opinion 
whether it is as least as likely as not 
that any diagnosed psychiatric disability 
is related to the veteran's military 
service.  If the examiner can not offer 
such opinions without engaging in 
speculation, that fact should be noted 
and an explanation as to why provided.  
If a new examination is necessary to 
answer these questions, one must be 
conducted.

4.  Thereafter, the RO should adjudicate 
the issues on appeal.  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



